From the two certificates of appeal in these cases, it appears that this appellant (defendant below) was tried and convicted in said two cases, for the offenses of making, manufacturing or distilling, etc., prohibited liquors. Both trials were heard and determined in the court below on February 4, 1942, and judgment of conviction was pronounced and entered in each case on that day. In case No. 686, the defendant was sentenced to the penitentiary for a period of three years. In case No. 689, his term of punishment was fixed at two years' imprisonment in the penitentiary. From these two judgments of conviction appeals were taken to this court.
Now, upon this, the 18th day of May, 1942, this court is in receipt of notice of the death of said appellant. To this end the Clerk of the lower court submits, under seal of his office, a certificate in words and figures as follows:
"State of Alabama }
"Cleburne County  }
"This is to certify that the George Henry Morgan whose death record is enclosed is the identical man who took the appeals in cases 686 and 689 in 7th Division. Upon investigation I hereby certify that it is true that George Henry Morgan who appealed two cases to the Court of Appeals, is dead and was buried in the Ranburne Cemetery, Cleburne County, Alabama.
"Witness my hand and seal this the 13th day of May, 1942.
        "(Signed) Grady Boyd (Seal) "Circuit Clerk, Cleburne Co. "Alabama."
Upon the strength of and in pursuance to the foregoing notification, it is hereby ordered and adjudged that the two appeals, supra, are both abated because of the death of appellant.
Appeals abated.